Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in an interview with Travis Laird on 07/12/2022.

The application has been amended as follows: 

	1. 	(Currently Amended) A method comprising:
	detecting, by a data protection system, a request provided by a source to perform an operation with respect to a storage system, the request including a logical address that comprises a logical element representative of a storage location within the storage system;
	determining, by the data protection system, whether the logical address further comprises an authorization element indicating that the source is authorized to initiate operations with respect to the storage system, the determining comprising analyzing the logical address for a sequence of bits representative of the authorization element and generated in accordance with an authorization scheme used by the data protection system; and
	performing, by the data protection system based on the determining whether the logical address includes the sequence of bits representative of the authorization element, an action with respect to the operation;
wherein 
the determining whether the logical address includes the authorization element comprises determining that the logical address does not include the authorization element, and
the performing of the action with respect to the operation comprises preventing the operation from being performed.

	2. 	(currently amended) The method of claim 1, further comprising:
detecting, by the data protection system, an additional request to perform an additional operation with respect to the storage system, the additional request including an additional logical address that comprises an additional logical element representative of a storage location within the storage system;
that the additional logical address includes the authorization element
	, based on the determining that the additional logical address includes the authorization element, the additional operation to be performed

	3. 	(currently amended) The method of claim 2, wherein the allowing the additional operation to be performed comprises performing the additional operation.

	4. 	(currently amended) The method of claim 2, wherein the allowing the additional operation to be performed comprises directing the storage system to perform the additional operation.

	5. 	(canceled)

	6. 	(original) The method of claim 1, wherein the request comprises one or more of a request to write data to the storage location represented by the logical address, read data from the storage location represented by the logical element, delete data stored at the storage location represented by the logical element, or modify data stored at the storage location represented by the logical element.

	7. 	(original) The method of claim 1, further comprising providing, by the data protection system, data specifying the authorization element to the source prior to the source providing the request to perform the operation.

	8. 	(original) The method of claim 7, further comprising:
	receiving, by the data protection system, an authorization request from the source; and
	authenticating, by the data protection system, the source based on the authorization request;
	wherein the providing of the data specifying the authorization element to the source is performed in response to the authenticating.

	9. 	(original) The method of claim 1, further comprising:
	maintaining, by the data protection system, data representative of the authorization element;
	wherein the determining whether the logical address includes the authorization element comprises comparing data included in the logical address to the data representative of the authorization element.

	10. 	(canceled)

	11. 	(previously presented) The method of claim 1, wherein the sequence of bits is at a beginning of the logical address.

	12. 	(previously presented) The method of claim 1, wherein the sequence of bits includes at least eight bits.

	13. 	(original) The method of claim 1, wherein the logical element comprises a block address.

	14. 	(currently amended) The method of claim 1, wherein the authorization element comprises one or more of a security token, a digital signature of data associated with the operation, or a digital signature of the logical element

	15. 	(currently amended) A system comprising:
	a memory storing instructions;
	a processor communicatively coupled to the memory and configured to execute the instructions to:
		detect a request provided by a source to perform an operation with respect to a storage system, the request including a logical address that comprises a logical element representative of a storage location within the storage system;
		determine whether the logical address further comprises an authorization element indicating that the source is authorized to initiate operations with respect to the storage system, the determining comprising analyzing the logical address for a sequence of bits representative of the authorization element and generated in accordance with an authorization scheme; and
		perform, based on the determining whether the logical address includes the sequence of bits representative of the authorization element, an action with respect to the operation;
wherein 
the determining whether the logical address includes the authorization element comprises determining that the logical address does not include the authorization element, and
the performing of the action with respect to the operation comprises preventing the operation from being performed.

	16. 	(currently amended) The system of claim 15, further comprising
detecting, by the data protection system, an additional request to perform an additional operation with respect to the storage system, the additional request including an additional logical address that comprises an additional logical element representative of a storage location within the storage system;
that the additional logical address includes the authorization element
	, based on the determining that the additional logical address includes the authorization element, the additional operation to be performed

	17. 	(canceled)

	18. 	(original) The system of claim 15, wherein the request comprises one or more of a request to write data to the storage location represented by the logical address, read data from the storage location represented by the logical element, delete data stored at the storage location represented by the logical element, or modify data stored at the storage location represented by the logical element.

	19. 	(original) The system of claim 15, wherein the processor is further configured to execute the instructions to provide data specifying the authorization element to the source prior to the source providing the request to perform the operation.

	20. 	(currently amended) A non-transitory computer-readable medium storing instructions that, when executed, direct a processor of a computing device to:
	detect a request provided by a source to perform an operation with respect to a storage system, the request including a logical address that comprises a logical element representative of a storage location within the storage system;
	determine whether the logical address further comprises an authorization element indicating that the source is authorized to initiate operations with respect to the storage system, the determining comprising analyzing the logical address for a sequence of bits representative of the authorization element and generated in accordance with an authorization scheme; and
	perform, based on the determining whether the logical address includes the sequence of bits representative of the authorization element, an action with respect to the operation;
wherein 
the determining whether the logical address includes the authorization element comprises determining that the logical address does not include the authorization element, and
the performing of the action with respect to the operation comprises preventing the operation from being performed.


Reasons for Allowance
5.	Claims 1-4, 6-9, 11-16, and 18-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20200257820 discloses on para 0042 “FIG. 5 illustrates the two-step location-validation process, according to one embodiment. During operation, the system divides a logical address (e.g., an LBA) into at least two portions, the most significant bits (MSB) portion and the least significant bits (LSB) portion, with each portion having a certain number of bits. To validate the location mapping for the LBA, the system first performs a lookup based on the MSB of the LBA. More specifically, the location-mapping table can be organized into two levels, the MSB-mapping level and the LSB-mapping level. In the MSB-mapping level, the MSB of an LBA can be mapped to a number of entries, with each entry including the mapping between the MSB of the LBA and the MSB of a corresponding PBA.”

U.S. Publication No. 20210011654 discloses on paragraph 0218 “A method for processing data of various embodiments of the present disclosure may include receiving, by a controller of a block device included in the electronic device, a write request for first data from a host device included in the electronic device, and determining whether the first data is pattern data configured in a form of repeating a specified number of bit values, and in response to determining that the first data is the pattern data, controlling the first memory included in the block device to map the specified number of bit values of the first data with a logical address indicated by the write request and store the specified number of bit values in a logical to physical mapping table.”

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-4, 6-9, 11-16, and 18-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses analyzing logical address and bit address associated with a request within a logical storage, no one or two references anticipates or obviously suggest determining, by the data protection system, whether the logical address further comprises an authorization element indicating that the source is authorized to initiate operations with respect to the storage system, the determining comprising analyzing the logical address for a sequence of bits representative of the authorization element and generated in accordance with an authorization scheme used by the data protection system.
	Thereafter, performing, by the data protection system based on the determining whether the logical address includes the sequence of bits representative of the authorization element, an action with respect to the operation wherein the determining whether the logical address includes the authorization element comprises determining that the logical address does not include the authorization element, and the performing of the action with respect to the operation comprises preventing the operation from being performed.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499